Name: 88/153/EEC: Commission Decision of 19 January 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  environmental policy;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1988-03-17

 Avis juridique important|31988D015388/153/EEC: Commission Decision of 19 January 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) Official Journal L 071 , 17/03/1988 P. 0050 - 0050*****COMMISSION DECISION of 19 January 1988 amending Decision 87/492/EEC recognizing certain parts of the territory of the Netherlands as being officially swine fever free (Only the Dutch text is authentic) (88/153/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 82/194/EEC of 12 March 1982 approving the plan for accelerated eradication of classical swine fever presented by the Netherlands (3), Whereas, following a favourable development in the disease situation, the Commission adopted Decision 87/492/EEC (4), recognizing certain parts of the territory of the Netherlands as officially swine fever free; Whereas certain other regions now also fulfil the conditions as laid down in Article 7 of Directive 80/1095/EEC and, consequently, may also be recognized as officially swine fever free; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following parts of the teritory of the Netherlands are added to the Annex To Decision 87/492/EEC: - all the parts of the provinces Noord-Holland, Zuid-Holland, Utrecht, Gelderland en Overijssel south of a line connecting Katwijk, Leiden, Leimuiden, Hilversum, Huizen, Harderwijk, Apeldoorn, Deventer, Holten, Almelo and the German border, - the provinces of Zeeland and Noord-Brabant. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 19 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 89, 3. 4. 1982, p. 20. (4) OJ No L 283, 6. 10. 1987, p. 12.